EXHIBIT 10(AE) - MATERIAL CONTRACTS


SIXTH AMENDMENT TO THE
NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFINED BENEFIT PLAN

 

This Sixth Amendment to the National Western Life Insurance Company
Non-Qualified Defined Benefit Plan (the "Plan") is hereby adopted by National
Western Life Insurance Company (the "Company").



WITNESSETH



WHEREAS, the Plan was originally established effective January 1, 1991;



WHEREAS, Section 6.2 of the Plan permits the Board of Directors of the Company
to amend the Plan at any time; and



WHEREAS, the Company desires to amend the Plan to provide a supplemental benefit
to Charles D. Milos, Jr. with respect to his break in service with the Company
from February 28, 1981 to January 1, 1983;



NOW, THEREFORE, the Plan is hereby amended as follows effective as of the date
this Amendment is adopted:



Article IV of the Plan is hereby amended to add a new Section 4.8 immediately
following Section 4.7 to read in its entirety as follows:



"4.8 Supplemental Benefit for Charles D. Milos, Jr.



Any benefit which Charles D. Milos, Jr. may be entitled to receive under the
preceding provisions of this Article IV shall be increased by the Actuarial
Equivalent Value of the excess of (i) the benefit which he would have received
under the Qualified Plan had he been credited with service under such plan for
the period from February 28, 1981 to January 1, 1983 and (ii) the benefit which
actually becomes payable to such Participant under the terms of the Qualified
Plan.



Any benefit which Charles D. Milos, Jr. may be entitled to receive under
Sections 4.1 through 4.7 hereof shall be determined as if such Participant had
been credited with Service for purposes of this Plan and service for purposes of
the Qualified Plan for the period from February 28, 1981 to January 1, 1983.



Notwithstanding any provision hereof to the contrary, this Section 4.8 is not
intended to duplicate and shall not be construed to duplicate any benefit which
Charles D. Milos, Jr. is entitled to receive under the terms of the Qualified
Plan."



Except as hereinabove amended, the Plan, as previously amended, shall remain in
full force and effect.



 

IN WITNESS WHEREOF, the Company has adopted and executed this Sixth Amendment
this 23rd day of August 2002.





National Western Life Insurance Company







\S\ James P. Payne



By: James P. Payne



Its: Senior Vice President - Secretary

















